DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 23 and 24 have been considered but are moot because the new ground of rejection resulted from the amendment filed, changing the scope of the claims and resulting in a new rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 recites the limitation "”the connector housing" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, line 11 refers to “a connector housing” and it is unclear if the connector housing is the same housing referred to in lines 8-9, 11, and 13. For purposes of examination, these will all be interpreted as the same housing.



Election/Restrictions
Newly submitted claims 31-40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 23-30 (herein “invention 1”) and 31-40 (herein “invention 2”) are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different modes of operation, are mutually exclusive, and are not obvious variants of one another. That is to say, invention 1 is drawn to a method of tuning an optical fiber, and invention 2 is drawn to a method of anchoring a cable within a connector. Invention 1 is directed toward tuning and requires rotating the ferrule to tune the ferrule relative to the connector housing, whereas invention 2 does not. Invention 2 is directed toward the details of anchoring and requires securing the strength member to the anchor, whereas invention 1 does not. The inventions have different modes of operation (tuning, anchoring), are mutually exclusive (rotating, securing), and are not obvious variants of one another.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31-40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1,091,227 A1 Lucent Technologies Inc. (herein “Lucent”)in view of US 2016/0018604 A1 Gurreri et al. (herein “Gurreri”).
Regarding claim 23, Lucent discloses a method for tuning an optical fiber within a fiber optic connector (Fig. 1; para [0030, 0031, 0033-0035, 0048]), the method comprising: providing an anchor (14) including a passage (Fig. 1; para [0030]); inserting the optical fiber within the passage (para [0031]); injecting bonding material within the passage thereby securing the optical fiber to the anchor at a first location of the optical fiber (para [0031]); attaching the anchor within an interior of the fiber optic connector (para [0033]); securing the optical fiber to a ferrule at a second location of the optical fiber (Fig. 1; para [0031]); rotating the ferrule to tune the ferrule relative to a connector housing of the fiber optic connector (paras [0034, 0048]); and rotationally holding the ferrule relative to the connector housing (paras [0033-0034]).
Lucent is silent as to, but Gurreri discloses in Figs. 20-21, the anchor includes at least one retention tab (123) that fits within a corresponding receiver provided on the connector housing (para [0075]). Gurreri teaches that this allows the bodies to mate. Therefore it would have been obvious to one of ordinary skill in the art to include the at least one retention tab taught by Gurreri in the device of Lucent to ensure the bodies properly mate. 

Regarding claim 26, Lucent discloses the anchor may be pre-applied to the optical fiber prior to the insertion of the optical fiber within the passage (para [0031]).
Regarding claim 27, Lucent discloses a tube (not shown) is positioned around a portion of the optical fiber within the passage of the anchor (para [0031]). 
Regarding claim 28, Lucent discloses the tube is positioned between the portion of the optical fiber and the bonding material (para [0031]). 
Regarding claim 29, Lucent discloses the bonding material is an epoxy (para [0031]). 
Regarding claim 30, Lucent discloses the bonding material is delivered to the passage of the anchor via, e.g., syringe (para [0031]). In order for the epoxy to enter the passage there would necessarily be an opening or “port”. Furthermore, openings to deliver epoxy are known in the art and commonly provided. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,101,463 A
US 4,634,214 A
US 4,268,115 A

All of which show common examples of anchors with tabs, as claimed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883